COURT OF APPEALS OF VIRGINIA

Present: Judges Koontz, Elder and Fitzpatrick
Argued at Salem, Virginia

K. ROBIN LAING
                                             MEMORANDUM OPINION * BY
v.           Record No. 1693-94-3             JUDGE LARRY G. ELDER
                                                  JULY 18, 1995
STEPHEN DADE WALKER


              FROM THE CIRCUIT COURT OF MONTGOMERY COUNTY
                        Kenneth I. Devore, Judge

             Melissa A. Hobbie (Phillips, Webb & Wallerstein,
             P.C., on briefs), for appellant.
             Donald B. Irons for appellee.



     K. Robin Laing (Mother) appeals the trial court's final

custody decree, which awarded sole legal custody of two of the

parties' minor children to Stephen Dade Walker (Father).        On

appeal, Mother contends that the trial court erred in failing to

apply the two-step analysis articulated in Keel v. Keel, 225 Va.
606, 303 S.E.2d 917 (1983), when it modified its earlier custody

order.   Assuming the trial court properly applied the Keel

analysis, Mother asserts that Father presented insufficient

evidence to prove that there was a change in circumstances

necessitating a custody modification and presented insufficient

evidence that such modification was in the children's best

interests.    Because the trial court committed no error, we affirm

the custody order.

     After the parties divorced on October 10, 1991, they were
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
appointed joint legal custodians of their three children, Kelly,

Dana, and Eric.   Mother was granted primary physical custody of

the children, while Father was given liberal visitation rights.

On April 30, 1993, the parties agreed to maintain joint legal

custody of all three children but to grant Father primary

physical custody of Kelly.

     Father filed a petition for custody of Dana and Eric on May

20, 1993, alleging that there had been "a material change of

circumstances" since April 30, 1993, necessitating modification

of custody.   The record reveals, and Father conceded at oral

argument, that the sole changed circumstance involved Mother's

proposed move to Egypt.    On August 20, 1993, Mother notified

Father and the trial court that she had canceled plans to move to

Egypt and that any further proceedings would be unnecessary.

Nevertheless, after hearing extensive testimony on July 27, 1994,

the trial court entered a final decree awarding Father sole legal

and physical custody of Dana and Eric, subject to Mother's

visitation rights.   Mother appeals the trial court's order.
     This Court reviews the evidence in the light most favorable

to the prevailing party below.     Peple v. Peple, 5 Va. App. 414,

422, 364 S.E.2d 232, 237 (1988).    "The trial court's decision,

when based upon an ore tenus hearing, is entitled to great weight

and will not be disturbed unless plainly wrong or without

evidence to support it."     Venable v. Venable, 2 Va. App. 178,

186, 342 S.E.2d 646, 651 (1986).



                                  -2-
                                I.

                    APPLICATION OF KEEL v. KEEL

     In determining whether a change in custody is warranted, the

trial court must apply a two-part test:   (1) whether there has

been a change of circumstances following the most recent custody

award, and (2) whether a change of custody would be in the best

interests of the child.   Keel, 225 Va. at 611, 303 S.E.2d at 921.

Based on the record, we cannot say that the trial court failed

to apply Keel's two-step analysis.
     Although the trial court never explicitly stated the

procedure it was following, the record reveals that it was aware

that the "change in circumstances" prong of the Keel test was a

contested issue.   For example, at the August 26, 1993 hearing on

temporary custody, Mother's counsel addressed the issue of the

"scope of this hearing," stating that "there has been no change

in circumstance since [the April 30, 1993] order."   Additionally,

Mother objected in written form to the trial court's temporary

custody order, in which she wrote that "[F]ather failed to

establish a change in circumstances since the parties' April,

1993 Agreed Order," again alerting the trial court to this issue.

     We follow our holding in Peple v. Peple, 5 Va. App. 414, 364
S.E.2d 232 (1988), another child custody case in which the mother

alleged that the trial court failed to apply the "change in

circumstance" standard.   This Court held that, "[t]he record

. . . does not definitely reveal the procedural standard that the




                                -3-
chancellor applied.   However, he specifically concerned himself

with the proper procedural standard to apply, and from his

comments we conclude that he applied the 'change in circumstance'

test." 5 Va. App. at 418, 364 S.E.2d at 235.    See also Hughes v.

Gentry, 18 Va. App. 318, 443 S.E.2d 448 (1994).

                                 II.

                      CHANGE IN CIRCUMSTANCES

     Second, we cannot say the trial court erred in determining

that changed circumstances warranted a re-examination of the

custody issue.   As this Court recognizes, "whenever the evidence

suggests . . . that the relocation of the custodial parent may

not be in the child's best interests, the relocation of the

custodial parent constitutes a material change in circumstances."
 Hughes, 18 Va. App. at 322, 443 S.E.2d at 451.

     We conclude that Mother's decision not to relocate to Egypt,

after having made extensive plans to do so, constituted a changed

circumstance in and of itself.   The record reveals that at the

July 15, 1993 hearing on temporary custody, Mother's counsel

stated that Mother and her new husband had each recently

completed their higher educations, that they had no source of

income in the United States, and that they had found sources of

income in Egypt.   Mother herself stated that she had written

stories for Dana and Eric about Egypt that were designed to

prepare the children "to start to bond with [the] idea [of moving

to Egypt]."   Mother stated that Dana and Eric were "both fully



                                 -4-
prepared to go to Egypt," and that Dana remarked, "Well, when are

we gonna go, when are we gonna go?     What are we waiting for?"

     On August 20, 1993, Mother abandoned all plans to move to

Egypt, instead deciding to remain in Blacksburg for at least one

more year.    We conclude that this reversal in plans was a

circumstance that the trial court could and did validly take into

account in determining whether changed circumstances still

warranted a hearing to determine custody.    As the Supreme Court

explained in Keel, the "change of circumstance" prong is a

"broad" test that includes "any myriad of changes that might

exist as to [the minor children]," including negative events in

the custodial parent's home and the creation of a stable home

environment.    Keel, 225 Va. at 612, 303 S.E.2d at 921.   Thus, the

issue of whether Mother and her new husband could provide

continuing stability for Dana and Eric became a critical issue,

not only at the time Mother announced her plans to move to Egypt,

but also after she canceled those plans.

                                III.

                   BEST INTERESTS OF THE CHILDREN

     Third, we hold that there was credible evidence to support

the trial court's determination that the children's best

interests would be served by granting legal and physical custody

to Father.    In determining best interests, a trial court is

required to consider the enumerated factors prescribed in Code

§ 20-107.2.    The trial court does not abuse its discretion where



                                 -5-
there is some foundation for its action in the evidence

presented, even though it failed to describe or quantify the

weight given to each statutory factor.   See Woolley v. Woolley, 3
Va. App. 337, 345, 349 S.E.2d 422, 426 (1986)(applying this rule

to factors for determining support).

     The record shows the trial court heard extensive testimony

and received reports and letters from numerous witnesses, most of

which described nurturing and stimulating environments provided

by each parent.   As we have stated:
                In testing the credibility and weight to
           be ascribed to the evidence, we must give
           trial courts . . . the wide discretion to
           which a living record, as distinguished from
           a printed record, logically entitles them.
           The living record contains many guideposts to
           the truth which are not in the printed
           record; not having seen them ourselves, we
           should give great weight to the conclusions
           of those who have seen and heard them.


Swanson v. Commonwealth, 8 Va. App. 376, 379, 382 S.E.2d 258, 259

(1989).   In light of these factors, we cannot say that the trial

court abused its discretion.

     For these reasons, we affirm the custody order.
                                                           Affirmed.




                                -6-